Detailed Action
This office action is in response to the amendment filed on 05/11/2020.

Status Of Claims
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shi et al. (US Patent Publication No.  20170367005, hereinafter referred as Shi) in view of Guner et al. (US Publication No.  2010/0267344, hereinafter referred as Guner).
	Regarding Claims 1 and 12, Shi discloses a packet count estimator arranged to receive broadcast ITS transmissions from a plurality of neighboring vehicles and provide an indication of a number of packets received from the plurality of neighboring vehicles, where the indication includes at least an information length and a data rate of the received packets (The vehicular device determines a vehicle-to-vehicle (V2V) communication resource usage; see Figure 2 Numeral 202, ¶ 0211. The V2V resource usage is a network congestion measurement event in a monitoring time; see ¶ 00215. The network congestion measuring event can be determining a rate [data rate] of receiving a V2V communication data packet or a duration for waiting [information length] to send a V2V data packet; see ¶ 0230 or 240. The V2V data packet is a periodic status messages (PSM) that is broadcast to surrounding vehicles; see ¶ 0188.);
a transmitter operably coupled to the fair resource allocator circuit and configured to broadcast at least one ITS message to neighboring vehicles using the adjusted at least one ITS broadcast transmission parameter (The vehicular device sends a periodic status messages according to the second periodic status message sending parameter; see Figure 2 Numeral 205.). 
Shi fails to disclose a fair resource allocator circuit operably coupled to the packet count estimator and configured to improve fairness in allocation of channel resources for the broadcast ITS transmission by adjusting at least one ITS broadcast transmission parameter of the ITS based on the indication of the number of received packets. However, in analogous art, Guner discloses that an environment where vehicles equipped with radios broadcast messages; see Figure 7 & ¶ 0060. The vehicle monitor current channel characteristics, which includes the number of messages; see Figure 7 Step 703 & ¶ 0059. Based on the current channel characteristics the vehicle change transmission parameter for a more/less robust transmission; see Figure 7 Step 705 & 714. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi vehicular communication system with a technique for adapting the frequency of transmission of certain broadcasts message in order to avoid affecting the safety of vehicles/occupants from message delays or losses; see 0002 & 0004.

	Regarding Claims 2 and 14, Shi discloses that the packet count estimator is configured to receive physical layer information of the broadcast ITS transmissions and determine therefrom the number of packets received from the plurality of neighboring vehicles (The network congestion measuring event can be determining the rate of receiving the V2V communication data packet; see ¶ 0230. The V2V communication data packet is the periodic status messages (PSM) that is broadcasted to surrounding vehicles; see ¶ 0188.). 

	Regarding Claims 3 and 15, Shi discloses that the at least one ITS broadcast transmission parameter is from a group of: transmission data-rate, transmission message-rate, transmit power (The second periodic status message modify [adjust] the network congestion by sending a new parameter; see ¶ 0198. The new parameter includes transmit power; see ¶ 199.). 

	Regarding Claims 4 and 19, Shi discloses a channel busy ratio (CBR) circuit arranged to sense when a communication channel is being used to receive ITS information and provide an indication of a time that the channel is in use (The V2V communication resource usage is used to indicate a congestion degree of a network environment of the vehicular device, and is specifically used to indicate a CBR; see ¶ 0212.),
 wherein the packet count estimator is configured to use the indication of time, together with the indication of at least an information length and a data rate of the received packets, in a determination of a number of packets received from the, or each of the, plurality of neighboring vehicles (The V2V resource usage is a network congestion measurement event in a monitoring time; see ¶ 00215. The network congestion measuring event can be determining the rate [data rate] of receiving a V2V . 

	Regarding Claims 5 and 16, Shi discloses a memory coupled to the fair resource allocator circuit and the packet count estimator and arranged to store at least one of (The vehicular device includes a receiver, a processor, and a memory; see Figure 16.): 
packet count data, ITS broadcast transmission parameter data, an indication of at least an information length and a data rate of the received packets (The vehicular device memory and processor determine the first/second periodic status message sending parameter; see Figure 2 and 16. The V2V communication data packet is the periodic status messages (PSM) that is broadcasted to surrounding vehicles; see ¶ 0188.), 
wherein the fair resource allocator circuit is configured to adjust at least one ITS broadcast transmission parameter of the ITS based on at least a portion of the stored data (The vehicular device sends a periodic status messages according to the second periodic status message sending parameter; see Figure 2 Numeral 205.). 

	
Regarding Claims 6 and 20, Shi disclose the packet count estimator is configured to perform a packet count estimation based on a total of: packets sent, packets received, and a total number of packets sensed, while at least one communication channel employed by the ITS is busy (The network congestion measuring event can be determining a rate [data rate] of receiving the V2V communication data packet; see ¶ 0230. Furthermore, global congestion control is performed on network congestion; see ¶ 0224.). 

	Regarding Claim 7, Shi discloses that the total packet count is determined over a specified time period (0) whilst the vehicle is not sending ITS packets (The V2V resource usage is a network congestion measurement event in a monitoring time; see ¶ 00215.). 

	Regarding Claim 8, Shi discloses a microcontroller or a host processor configured to include the fair resource allocator circuit and the packet count estimator (The vehicular device memory and processor determine the first/second periodic status message sending parameter and determining a network congestion indication parameter; see Figure 2 and 16.). 

	Regarding Claims 9 and 17, Shi discloses that the microcontroller or the host processor is configured to provide an indication of the adjusted at least one ITS broadcast transmission parameter to a vehicle to roadside (V2X) infrastructure or on a vehicle to vehicle (V2V) basis (The processor configured to perform the operations to lower network congestion on a vehicle-to-vehicle communication; see figure 2 and 16). 

	Regarding Claims 10 and 18, Shi discloses that the ITS is configured to support a plurality of different data rates and the fair resource allocator circuit switches the ITS broadcast transmission parameter between two of the plurality of different data rates based on at least in part the indication of the number of received packets (The vehicular device utilizes the first/second periodic status message sending parameter to lower network congestion; Figure 2. Furthermore, the first/second periodic status message sending parameter is the transmission rate; see ¶ 0202.). 

	Regarding Claim 11, Shi discloses a packet count estimator arranged to receive broadcast ITS transmissions from a plurality of neighboring vehicles and provide an indication of a number of packets received from the plurality of neighboring vehicles, where the indication includes at least an information length and a data rate of the received packets (The vehicular device determines a vehicle-to-vehicle (V2V) communication resource usage; see Figure 2 Numeral 202, ¶ 0211. The V2V resource usage is a network congestion measurement event in a monitoring time; see ¶ 00215. The network congestion measuring event can be determining a rate [data rate] of receiving a V2V communication data packet or a duration for waiting [information length] to send a V2V data packet; see ¶ 0230 or 240. The V2V data packet is a periodic status messages (PSM) that is broadcast to surrounding vehicles; see ¶ 0188.); and 
Shi fails to disclose a fair resource allocator circuit operably coupled to the packet count estimator and configured to adjust at least one ITS broadcast transmission parameter of the ITS based on the indication of a number of received packets. However, in analogous art, Guner discloses that an environment where vehicles equipped with radios broadcast messages; see Figure 7 & ¶ 0060. The vehicle monitor current channel characteristics, which includes the number of messages; see Figure 7 Step 703 & ¶ 0059. Based on the current channel characteristics the vehicle change transmission parameter for a more/less robust transmission; see Figure 7 Step 705 & 714. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi vehicular communication system with a technique for adapting the frequency of transmission of certain broadcasts message in order to avoid affecting the safety of vehicles/occupants from message delays or losses; see 0002 & 0004.


	Regarding Claim 13, Shi discloses a transmitter operably coupled to the fair resource allocator circuit and configured to broadcast at least one ITS message using the adjusted at least one ITS broadcast transmission parameter (The vehicular device sends a periodic status messages according to the second periodic status message sending parameter; see Figure 2 Numeral 205.). 


Response to Arguments
Regarding Claims 1 and 11, Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.
	
	

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 form for considered prior art for record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/ANH VU H LY/Primary Examiner, Art Unit 2472